Citation Nr: 1732454	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to secondary service connection for erectile dysfunction.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from July 1950 to December 1954, including service in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, February 2011, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

In February 2017, the Board denied the petition to reopen the previously denied claim of entitlement to service connection for bilateral upper and lower extremity cold injury residuals, and remanded the issues of entitlement to service connection for erectile dysfunction, hypertension and an acquired psychiatric disorder for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hypertension did not have its onset in service or within one year of service, and is not otherwise related to service.

2.  Erectile dysfunction is not caused or aggravated by medications used to treat his service-connected disabilities.

3.  The most probative competent medical evidence of record indicates that the Veteran does not have a current diagnosis of PTSD.

4.  The Veteran's generalized anxiety did not have its onset during service and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to secondary service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and PTSD, are not met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Hypertension is a chronic disability and a nexus to service is presumed if it manifests to a compensable degree within a year of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater or systolic blood pressure is predominantly 160 or more. 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101 n.1.

For chronic disabilities listed under 38 C.F.R. § 3.309 (a), an alternative method of establishing the second and third elements of service connection is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013); 38 C.F.R. § 3.303(b). 

Hypertension

The Veteran states he has had hypertension since approximately 1955, within one year of separation from service.  He indicates he had an elevated blood pressure while in service and when released from active duty on December 16, 1954.  Further, he states he attempted to get a job with Kraft Food Company (Kraft) in 1955 and was told he could not be hired due to hypertension.  In addition, he indicates he was seeing a civilian doctor during that time and was put on blood pressure medications.  He states he continued to follow-up with the civilian doctor until he started treatment at the VA.  See April 2017 VA examination; Board Hearing Transcript (Tr.) at 2.  

VA treatment records reflect that the Veteran has a current diagnosis of hypertension, satisfying the first element of service connection.  

Turning to the second element, service treatment records (STRs) do not reflect a diagnosis of hypertension.  Nevertheless, the Veteran had two elevated blood pressure readings in service: 130/58 in July 1950; and 140/80 in December 1954.  (Contrary to the assertions of the Veteran's representative in her July 2017 Informal Hearing Presentation (IHP), there was no blood pressure reading of 150/58 in July 1950).  Thus, the Board concedes element two as to the presence of elevated blood pressure readings during service, but not as to the presence of hypertension.

Regarding element three, the only competent medical opinion is against the claim.  Specifically, pursuant to the February 2017 Board remand, the Veteran was afforded a VA examination in April 2017.  The examiner noted that the STRs showed blood pressure readings of 120/80 in April 1949; 130/58 in July 1950; and 140/80 in December 1954.  The examiner stated that these readings do not meet the criteria for a diagnosis of hypertension.  She explained that the Veteran had only one isolated elevation in his systolic blood pressure of 140/80 in December 1954 that met the criteria for hypertension, and that this single elevation would not meet the criteria for a diagnosis of hypertension, which is based upon the average of 2 or more properly measured readings at each of 2 or more office visits after an initial screening.  Therefore, the examiner opined that it is less as likely as not that the Veteran's diagnosis of hypertension incurred in or was caused by the single elevation in his systolic blood pressure in December 1954 or his elevated blood pressure reading of 130/58 in July 1950.  Regarding a lay statement from H. Maloney indicating that the Veteran did not get a job at Kraft sometime between 1954 and 1955 because he failed a physical secondary to high blood pressure, the examiner noted that as there are no medical records available to review during that period, it cannot be proven that the Veteran's hypertension manifested to a compensable degree within one year of service.  Further, the examiner noted that there are no medical records or annotations to indicate the diagnosis of hypertension in the VA medical records until after 1999-2000.  She indicated that there is a medical notation in the Veteran's VA treatment records from July 2000 that show he denied a history of hypertension.  Moreover, the examiner stated that taking into consideration there are no medical records available from December 1954 until 1999 it is less as likely as not the Veteran's hypertension manifested within one year of service.  According to the examiner, the absence of medical notations/records for the evaluation of, diagnosis of, or treatment of hypertension over a span of 46 years makes it less as likely as not that the Veteran's diagnosis of hypertension manifested to a compensable degree within one year of service.  The VA examiner noted that the Veteran was diagnosed with hypertension in September 2004.

The Veteran testified that Dr. Cua, a VA psychiatrist who discharged him about two years ago, recently related his hypertension to service.  See Board Hearing Tr. at 30.  In Dr. Cua's evaluation in January 2011, he noted in the history of present illness that "[h]e applied for a job a month after discharge and noted his BP was elevated."  There is no medical opinion of record from Dr. Cua indicating that the Veteran's hypertension is related to service.  Records from Dr. Cua merely note what the Veteran reported.  An October 2009 VA cold injury protocol examination report indicates that the Veteran's medical history includes treatment for hypertension in 1955, again per the Veteran's report.  Dr. Cua and the VA examiner's statements are not competent evidence, as they are based on the Veteran's unsubstantiated reports.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).

To the extent that the Veteran himself asserts that hypertension is related to his period of active service, the Board finds that while he may be competent to diagnose hypertension, assuming he can obtain properly measured blood pressure readings on a number of occasions, he is not competent to opine as to its etiology, as to do so requires medical expertise he does not possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Regarding presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, hypertension was not diagnosed until September 2004, approximately 50 years subsequent to service and well past the period for presumptive service connection.  
In this regard, the Board acknowledges the Veteran's statement that he cannot obtain his treatment records within a year of service diagnosing hypertension because the physician that treated him may have passed away.  See July 2013 correspondence.  However, a July 2000 VA treatment record shows that the Veteran specifically denied a history of hypertension.  The Board affords more probative value to the Veteran's denial of a history of hypertension in 2000, than his more recent statements in conjunction with a claim for monetary benefits.  To the extent H. Maloney's lay statement indicates that sometime between 1954 and 1955, while working for Kraft, he tried to obtain a job for the Veteran, but the Veteran failed a physical secondary to high blood pressure, this evidence is not demonstrative of the presence of hypertension at that time.  (The Veteran indicated in a July 2013 correspondence that he received a call from the corporate office of Kraft and was informed that no records are kept before the year 2000 and thus, his application for employment is no longer available.)  Critically, without the records of this physical, the Board is unable to concede the presence of hypertension, as the nature and number of blood pressure readings taken are not clear.  

Thus, for reasons outlined above, the preponderance of the evidence is against the Veteran's service connection claim, and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran does not indicate that his problems with erectile dysfunction began in service; instead, he asserts that his erectile dysfunction should be service connected because it is secondary to the medications he uses for his cardiovascular disabilities.  See July 2017 IHP.

The Veteran has a current diagnosis of erectile dysfunction, satisfying the first element of service connection on a direct and secondary basis.  See October 2005 VA treatment record.  
Turning to the second element of secondary service connection, the Veteran is service-connected for tinnitus and bilateral hearing loss, satisfying element two.  However, he is not service-connected for any cardiovascular disability.

As to the final element of secondary service connection, nexus, the key inquiry is whether the Veteran's erectile dysfunction is etiologically related to his service-connected tinnitus and/or bilateral hearing loss.  In this regard, the Veteran does not take medications for tinnitus and/or bilateral hearing loss, does not assert that his erectile dysfunction is related to his tinnitus and/or bilateral hearing loss, and indicates that no clinician has ever related his erectile dysfunction to his service-connected disabilities.  See Board Hearing Tr. at 36-37; July 2017 IHP.  The Veteran asserts that his medications, including verapamil, flecainide, lisinopril, and losartan causes his erectile dysfunction.  February 2014 VA Form 21-4138.  These medications are for treatment of his non-service-connected cardiovascular conditions.

Service-connection is not warranted because there is no competent evidence indicating that his erectile dysfunction is caused or aggravated by his service-connected disabilities.  Accordingly, as the preponderance of the evidence is against his claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert, supra.

PTSD

The Veteran contends that his anxiety began in service when he was overseas and two ships collided.  He also contends that the onset of his anxiety was due to the pressure of his job duties including having to throw a live shell overboard.  See Board Hearing Tr. at 3-9.  A June 2012 lay statement from E. Torgen indicates that when he last saw the Veteran, "he stood in front of me a bundle of nerves and all skin and bones."  The Veteran contends that his psychiatric disorder, to include PTSD, was a result of his time on active duty.  July 2017 IHP.

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders (DSM)-IV or DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Competent medical evidence is required to establish a PTSD diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); 38 C.F.R. § 3.304 (f).  Competent medical evidence means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

The Board finds that the Veteran does not have a current diagnosis of PTSD under applicable criteria.  

Mr. Smith, LCSW, a VA social worker, diagnosed PTSD in a November 2011 treatment record.  In addition, Dr. Cua diagnosed PTSD in a February 2013 treatment record.  However, the April 2017 VA examiner indicated that the Veteran does not meet the criteria for PTSD.  

Dr. Cua noted in January 2011 that the Veteran did not have combat exposure.  Further, the April 2017 VA examiner stated that the Veteran has relatively few symptoms that could be linked to any stressor and reports more generalized anxiety issues that are nonspecific in relation to his military experience.  He indicated that although several mental health professionals have diagnosed PTSD, none of these clinicians administered a structured interview; administered any objective testing (e.g., MMPI-2); reviewed the Veteran's claims file; followed the American Academy of Psychiatry and Law's "Practice Guideline for the Forensic Evaluation of Psychiatric Disability;" followed the American Psychological Association's "Specialty Guidelines for Forensic Psychology;" or followed the VA's "Best Practice Manual for Posttraumatic Stress Disorder (PTSD) Compensation and Pension Examinations" in reaching their diagnostic conclusions.  Further, the examiner explained that the Veteran's previous diagnosis of PTSD was conferred in a clinical context where different diagnostic guidelines apply, and appear to have been based predominantly on the Veteran's subjectively reported symptoms, with no objective assessment of response style.  Additionally, the examiner indicated that although the Veteran has received treatment associated with a diagnosis of PTSD, the receipt of treatment is not a diagnostic criterion for PTSD, nor is there evidence in the published empirical literature that a diagnosis of PTSD is at least as likely as not to be valid because one receives treatment associated with it.  

Regarding the Veteran's reported stressors, the VA examiner noted that the Veteran described some period where he had excessive duty responsibilities, but it was limited to three months and did not represent a life threatening or traumatic event.  Further, his stressors did not involve fear of hostile military or terrorist activity, or personal assault.  Therefore, the examiner indicated that his reported stressors does not meet criterion A for PTSD under DSM-5.  In addition, he did not meet criterion C because he denied avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with a traumatic event; and denied avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with a traumatic event.  Moreover, he did not meet criterion D because he denied inability to remember an important aspect of a traumatic event (typically due to dissociative amnesia and not to other factors such as head injury, alcohol, or drugs); denied persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; denied persistent, distorted cognitions about the cause or consequences of a traumatic event that lead to blaming himself or others; denied persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame); denied markedly diminished interest or participation in significant activities; denied feelings of detachment or estrangement from others; and denied persistent inability to experience positive emotions (e.g., inability to experience happiness, satisfaction, or loving feelings).  In addition, he did not meet criterion G because he denied disturbances causing clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

Although Mr. Smith and Dr. Cua diagnosed PTSD in their treatment records, none of their diagnoses provide a rationale or explanation for concluding that the Veteran met DSM-IV or DSM-5 criteria for a PTSD diagnosis.  The April 2017 VA examiner conducted a longitudinal review of the record and provided a medical explanation for why the Veteran's symptoms did not meet the DSM-5 PTSD criteria, and why the diagnoses of PTSD of record were in error.  The VA examiner's opinion is plausible and consistent with the evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Consequently, the Board considers the April 2017 examination and medical opinion to be highly probative evidence weighing against a current diagnosis of PTSD.  The Board finds that report more persuasive because of the greater depth of the report and a full review of the record.  Based on this report, the Board finds that the Veteran does not have a current diagnosis of PTSD, and the claim fails on this basis alone.

The Veteran does not possess education or professional experience in mental healthcare to diagnosis PTSD or opine on its cause.  Thus, his reports are not competent and have no probative value to show a current psychiatric disability, to include a PTSD diagnosis.  See Jandreau, supra.

Accordingly, because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and service connection for PTSD is not warranted.  See Gilbert, supra.

Other Acquired Psychiatric Disorders

The Veteran reports that he was treated for anxiety disorder after he left service.  January 2011 VA treatment record.  Further, he stated that he applied for a job a month after discharge and noted his blood pressure was elevated, and was subsequently treated for hypertension and anxiety.  Id.  

As noted above, the Veteran's treatment records immediately following service are not available for procurement and consideration.  The Board notes that he was diagnosed with generalized anxiety disorder in November 2010 by Dr. Yason, which is approximately 56 years after service.  A January 2011 VA treatment record from Dr. Cua shows diagnoses of generalized anxiety disorder and alcohol abuse by history.

The Veteran's diagnosis of generalized anxiety disorder satisfies the first element of service connection.  However, service connection for alcohol abuse is not available on a primary basis, and the Veteran has not alleged that his history of alcohol abuse is secondary to his service-connected disabilities.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Thus, alcohol abuse will not be further addressed.

Regarding the second element (in-service incurrence or aggravation of a disease or injury), STRs are absent for any treatment, complaints or diagnosis of any psychiatric condition.  In fact, the December 1954 separation exam indicates that psychiatric evaluation was normal.  However, the Veteran is competent to report anxiety during service, and the Board finds this report credible.  To that limited extent, element two is met.

Regarding element three, there are two opinions in favor of the claim.  Dr. Yason opined in November 2010 that the Veteran's generalized anxiety disorder was caused by the constant stress and pressure of his responsibilities during service.  Similarly, Dr. Cua indicated in a January 2011 treatment record that the Veteran met the criteria for anxiety disorder, noting that he dreamt about his stressful tour in Korea and developed insomnia and recurrent thoughts of his experiences during service.  No rationale is presented to support either opinion, which are both based on the Veteran's reported history.  Thus, they are of no probative value.

Additionally, a January 2011 VA examiner opined that it is less likely as not that the Veteran's anxiety disorder is related to his fear of hostile military or terrorist activity while serving in a theater of combat operations.  The Veteran asserts that he had problems with the January 2011 VA examiner.  He testified, "I could see, just by looking at this person, that he wasn't paying any, much attention."  Board Hearing Tr. at 42.  He also states that he had a very short examination.  He felt that the examiner was against him having an examination.  The Board finds that the January 2011 VA examiner's opinion is inadequate, because he did not provide a sufficient rationale for his opinion and did not adequately address the Veteran's contentions that the stress of his in-service responsibilities caused his anxiety disorder.  Thus, it will not be considered.

The only other competent opinion is that of the April 2017 VA examiner, who opined that the Veteran's anxiety disorder is not related to his military experiences.  He noted that the Veteran has had limited mental health treatment since his discharge from service, and there is no documentation supporting the Veteran's contention he was treated for anxiety shortly after discharge by a primary care physician.  In addition, the examiner emphasized that the Veteran was alcohol dependent during service and any symptoms that occurred during his period of excessive drinking could be attributable to the effects of alcohol dependence.  Moreover, the examiner indicated that although Dr. Yason and Dr. Cua have linked his anxiety disorder to his military experiences, given the extent and duration of his drinking in the military and for years after discharge, to conclude that the Veteran had a coexisting anxiety disorder and it was the result of military experiences would be speculative at best.  He explained that the chronic effects of alcohol abuse can result in ongoing mental health symptoms long after sobriety has been established, including anxiety, which are the result of long term excessive drinking, not the etiology of such.  Further, he opined that it is reasonable to conclude that the Veteran's current anxiety disorder is generally of more recent onset, and given the extended period of time that has elapsed between his period of military service and the first documented ongoing mental health treatment it is unlikely any causative relationship exists between his service and any mental health disorder including a primary anxiety disorder.

The Board finds the April 2017 VA examiner's opinion to be of great probative weight as the opinion was based on a review of the claims file, history from the Veteran, and a thorough examination that included citations to pertinent evidence of record.  Significantly, the examiner also offered the possible likely cause of the Veteran's psychiatric condition (alcohol abuse) in addition to providing the negative direct nexus opinion supported by references to the evidence of record.  

To the extent that the Veteran himself asserts that his anxiety disorder is somehow related to his period of active service, for reasons outlined above he is not competent to opine as to the nature and etiology of his psychiatric disability.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and service connection for an acquired psychiatric disorder is not warranted.  See Gilbert, supra.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and PTSD, is denied.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


